Citation Nr: 0931481	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1989.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  During the pendency of the 
appeal the appellant has moved to the State of Georgia.  

In May 2007, the Board of Veterans' Appeals (Board) issued a 
decision denying the appellant's claim for service connection 
for the cause of the Veteran's death.  The appellant appealed 
that decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  The Court in November 
2008 granted the Joint Motion for Remand (Joint Motion) and 
ordered the Board to comply with the instructions in the 
Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran in this case died in August 2000.  The cause of 
his death was listed as metastatic esophageal cancer, renal 
failure secondary to cisplatin, pericardial effusion and 
pericardicentesis.  In the Joint Motion, the Board was 
instructed to address a treatment record that indicated the 
Veteran had renal failure due to both the chemotherapy 
treatment (cisplatin), and type II diabetes.  This is 
significant because the Veteran served in Vietnam (as 
reflected by his DD 214, and service treatment records), and 
as such is presumed to have been exposed to a herbicide, in 
turn presumed to cause type II diabetes.  Therefore, service 
connection for type II diabetes would have been warranted 
during the Veteran's lifetime, and given the note in the 
treatment record, it may have played a role in the Veteran's 
death.  After attempting to obtain any relevant records as 
would reflect the severity of the Veteran's diabetes during 
his lifetime, a medical opinion should be obtained concerning 
the role it may have played in his death.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be asked to 
identify any available records of the 
Veteran's treatment for Type II diabetes 
during his lifetime, and with any 
necessary assistance from her, the RO 
should attempt to obtain copies of those 
records.  

2.  Next, the RO should arrange for a 
person with the appropriate expertise 
to review the claims folder and address 
the following.  

Is it at least as likely as not (50 
percent probability) the Veteran's 
diabetes mellitus caused or contributed 
to the development of the Veteran's 
renal failure identified on his death 
certificate?

If not, would it have been appropriate 
to consider the Veteran's diabetes to 
have been an active process affecting a 
vital organ during his life time, and 
if so, were there resulting 
debilitating effects and general 
impairment of health from the diabetes 
to an extent that would have rendered 
the Veteran materially less capable of 
resisting the effects of other disease 
primarily causing death, and/or is 
there a reasonable basis for concluding 
the diabetes was of such severity as to 
have a material influence in 
accelerating death.  

3.  If the benefit sought on appeal 
remains denied the appellant and her 
attorney should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



